42 F.3d 1403
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Luis Fernando MONSALVE, Defendant-Appellee.
No. 93-50854.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 21, 1994.*Decided Dec. 2, 1994.

Before:  GIBSON,** HALL, and KLEINFELD, Circuit Judges.
MEMORANDUM***
The government appeals Luis Fernando Monsalve's 132-month sentence for possession with intent to distribute and conspiracy to distribute cocaine in violation of 21 U.S.C. Secs. 841(a)(1) and 846.  We again vacate Monsalve's sentence and remand for resentencing within the Guideline-prescribed range of 151 to 188 months, unless the court makes further special findings that would warrant a sentencing departure.
REVERSED AND REMANDED.



*
 The panel unanimously agrees that this case is appropriate for submission without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Floyd R. Gibson, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3